By the Court,

Cowen, J.
At common law, burglary, in
respect to private property, could be committed of' a dwelling house only. As to this, the breaking might be of the outside, or, after entry by an open door or window, it might .be of an inner door. (4 Bl. Com., 224; 1 Hal. P. C., 553.) The 2d R. S., 668, § 14, also makes the breaking of an inner door sufficient; but this too is confined to a dwelling house; and it is the only case in the statute where, after such entry, the breaking of' an inner door is declared sufficient to constitute the crime. Section 20, moreover, declares that the breaking of the inner door of any house, by any person being therein, shall not be deemed such a breaking of a dwelling house, as to constitute burglary, in any case other than such as are therein particularly specified. The entering and breaking of any building, not a dwelling house in which valuable things are kept, is made a burglary by the 17th section; and on that only could a count for burglary in respect to a mill be sustained. With that the common law concerning burglary has nothing to do. The offence is created by the statute ; .and the breaking is, in its terms,, an exterior .one. The breaking of an inner door is not mentioned as sufficient; nay, it is denied to be so by section 20. Admitting, therefore, that the raising of the trap door was a breaking, this was of an inner door, belonging to a building of which the breaking in from the outside is essential to the crime. •
The crime proved in the court below constituted, therefore, a larceny merely; and the conviction under the count for burglary was wrong.
New trial granted.